DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/03/2021, with respect to claims 1, 7 and their dependent claims have been fully considered and are persuasive.  The 103 rejections of claims 1, 7 and their dependent claims have been withdrawn. 

Election/Restrictions
Claims 1-15 and 20 are allowable. The restriction requirement among inventions I-IV , as set forth in the Office action mailed on 04/03/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/03/2020 is withdrawn.  Claims 16-19 and 21-35 , directed to inventions II-IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Allowable Subject Matter
Claims 1-35 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: a method for operating a robot comprising determining whether a pre-pick target is reachable, the pre-pick target comprising a target location at which a predetermined plane of an end effector of the robot is parallel to, and offset along a predetermined axis from, the predetermined plane of the target object, the predetermined axis comprising an axis perpendicular to the predetermined plane of the target object, perpendicular to the predetermined plane of the end effector, passing through a center of the target object, and passing through a center of the end effector, the predetermined plane of the end effector comprising a plane closest to the predetermined plane of the target, the plane closest including at least one point in the end effector determining, if the pre-pick target is determined to be reachable, whether a pick target for the target object is reachable by the robot, the pick target comprising a location along the predetermined axis at which the predetermined plane of the end effector coincides with the predetermined plane of the target object and picking up the target object with the robot and depositing the target object at a desired location responsive to a determination that the pre-pick target and the pick target are reachable by the robot in combination with the remaining claim language is not taught or suggested by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655